Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 11 March 1808
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                  
                     Edgehill March 11th 1808
                  
                  In compliance with my promise I Take up my pen To write to my Dear Grandpapa. I was disappointed at not recieving a letter from him last post but as I am in hopes I shall get one the next I shall (this being the second week since I have written to you) perform my promise of writing every other post to inform you how we all are I am in a fair way to raise some Bantams as the hen is now setting she has taken up her residence in the cellar has laid 13 eggs and I hope will hatch some chickens Mr. Ogilvie has broken up keeping school and Jefferson is going to the Green Springs to a Mr. Maury who they say is a very good Teacher he knows French and means to teach it I heard yesterday from Aunt Virginia there has been a terrible riot at Williamsburg 15 boys were expelled and 5. thrown in Jail and fined 20. dollars a piece. Aunt V.s child is sick. Sister Ann says she would have written but as I write this post you will hear from her the next Mama is a little unwell to day Sister Ann has had an imposthume on her neck it is well now Aunt Jane’s health is still delicate although much better than it has been how is Mrs H. Smith? tell me when you answer this. are all the birds and the flowers well I soon will have a garden of my own in which I shall plant the seeds you gave me the orange trees look very well but one of the finest is dead. we had a visit yesterday from colonel Munroe. Cornelia will soon be in Joining hand Virginia reads a little and Mary can spell words of 3 letters she imagines that she is far before Cornelia although she often expresses apprehensions lest Cornelia should catch her and learn to read before she does James is a sweet little fellow speaks quite well and has really grown handsome he thinks of nothing but guns horses, and dogs. Mama and sister Ann send their loves to you give mine to Mrs S. H. S. Cousin Polly Carr has quitted us Mary desires me to tell you that she is spelling c-a-t cat f-a-t- fat p-a-t pat and reading “Go-to-Ann-she-is-ill  Jane-has-made-a-nice-plum-Tart & will-you-have-some-of-it-. Cornelia says will you soon answer her letter she hopes the next you get from her will be in her own hand writing. Virginia sends her love to Francis, and yourself we have not had such a thing as a ball for a long time in Milton and my dancing school is over so that I have not been to a dance for a long time however I never regreted the want of such kinds of amusement although I am fond of dancing. I can always find employments infinitely more amusing and instructing. I am sorry there is so little poetry in the newspapers as my book is not full. if I can fill it sister Ann and myself will have together an excellent collection we each have books in which we copy such poetry as we cannot get in newspapers. my dear Grandpapa will excuse this long catalogue but I have no news to tell him and rather than not write I will relate to him what passes among us which though dull and uninteresting to another will serve to show him that rather than not write at all I will this. all of us are in health Mama since I have been writing has got up off the bed and feels a great deal better. my pen is shocking so that you must excuse the bad writing of this letter adieu my Dear Grand Papa, believe me to be your most affectionate Grand Daughter
                  
                     E. W. R
                  
               